DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 08/24/2022, prosecution is hereby reopened. Additionally, 112(a) and 112(b) rejections have been withdrawn. A new ground of rejection is set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
File a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or
Initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Bill Thomson/           Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                             



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-12, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140046172) in view of Vortman (US20120029396) and Schmidt (US20110046472).
	Regarding claim 1, Kim teaches a system for treating an anatomical target, the system comprising:
a treatment apparatus (100) ([0040]);
a first imaging modality (50) for acquiring one or more images of the anatomical target during a time interval ([0048], CT or MR system);
a second imaging modality (30) for acquiring a series of images of a first imageable object (target organ and surrounding organs [0053]) during the time interval, wherein the first imageable object has a relative location with respect to the anatomical target ([0053]) and the second imaging modality has a higher rate (real-time images) of image capture than the first imaging modality ([0044],[0048]); and
a controller (10) configured to process the one or more images of the anatomical target so as to determine information associated with the target ([0051]), process the series of images of the first imageable object ([0055]), track movement of the anatomical target based on the series of images and the relative location of the first imageable object with respect to the anatomical target ([0056]). 
However, Kim fails to teach a controller configured to, based at least in part on the tracked movement and the information associated with the anatomical target during the time interval, generate a treatment plan associated with the treatment apparatus for treating the anatomical target.
In an analogous system for treating tissue, Vortman teaches such a feature. Vortman teaches a system (100) including an imaging device (102) configured to obtain images of a treatment region ([0016]). Vortman further teaches a second device (110) configured to track movement and may be a second imaging device or optical system ([0019]). Vortman teaches the system (100) further includes a treatment device (112) which generates an energy beam which is controlled by a controller (114) which may set beam direction, profile, intensity, and duration of energy application ([0020]). Vortman teaches a treatment plan may be executed based on voxel data and treatment parameters, wherein treatment parameters may include exposure levels, frequencies, durations, intensities, doses, and/or other parameters that determine the exposure to tissue to which energy is emitted to. comprising beam direction, profile, intensity, and duration being set by a controller (114) in communication with the treatment apparatus (112) based on voxel data ([0020]). Vortman teaches voxel data as being data specifying locations of voxels in voxel coordinate space ([0018]) and movement being tracked directly at the voxel level ([0007]). Vortman teaches upon movement of tissues within the treatment volume, the treatment parameters may be altered to affect the treatment plan based on newly positioned voxels ([0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim with the to generate a treatment plan based on tracked movement and information associated with the anatomical target as taught by Vortman ([0020-0021]). Doing so would allow for safer and more accurate treatment by avoiding damage to healthy tissue as recognized by Vortman ([0005]).
However Kim, when modified by Vortman, fails to teach wherein the one or more images of the anatomical target comprise one or more baseline phase images, and the controller is further configured to subtract a phase shift associated with the tracked movement from the one or more baseline phase images to obtain a corrected baseline phase image and thereupon generate a thermal map of the anatomical target using the corrected baseline phase image.
In an analogous system for imaging a treatment area field of endeavor, Schmidt teaches such a feature. Schmidt teaches an MRI system (100) comprising an MRI machine (102) for imaging and a medical device (103) (Fig. 1, [0027]). Schmidt teaches a region of interest (118) within a patient (110) may be identified and positioned within an imaging region (116) of the MRI machine (102) ([0028], wherein the region of interest within a patient comprises an anatomical target). Schmidt teaches a slice of the imaging region (116) includes an MR imaging area (116a) which may include a treatment area of the patient (110) ([0032]). Schmidt teaches acquiring a first phase image of the MR imaging area  (116a) (306), wherein this first phase image serves as a baseline reference for MR temperature measurements (Fig. 3, [0039]). Schmidt teaches acquiring a second phase image (308) and determining phase changes based on the second phase image (310) ([0040-0041]). Schmidt teaches non-temperature-related phase changes (or phase shifts) may be determined to estimate phase shifts and/or temperature corrections for the imaging area including the treatment area (312) ([0042]). Schmidt teaches non-temperature related factors include changes due to patient motion such as breathing or movement ([0007]). Schmidt further teaches absolute temperatures in the area of interest may be calculated (314) and corrective phase changes determined in the previous step (312) may be applied to the temperature map (Fig. 3, [0043], wherein calculating absolute temperatures comprises generating a thermal/temperature map). Schmidt further teaches phase shift values, or phase shift distribution, may also be applied to the baseline phase image, the second phase image, the different between the two phase images, or to the calculated temperature changes/map ([0043]). Schmidt teaches the phase shift distribution may be added to the baseline phase image or subtracted from the second phase image to obtain a corrected phase image and thus corrected temperature measurement/map ([0043], wherein adding a phase shift to the baseline phase image may be the same as subtracting a phase shift depending on perspective such as what order/direction the phase shift is calculated and the sign, positive or negative, of the shift (i.e. ΔPshift1 = 1-2 = -1 and ΔPshift2 = 2-1 = 1, wherein subtracting the first ΔPshift1 from a baseline phase image is the same as adding the second ΔPshift2 to a baseline phase image)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to use MR thermometry to generate a temperature map and to correct for motion during treatment as taught by Schmidt (Fig. 3, [0011-0013], [0039-0043]). The temperature map provides the ability to continuously monitor treatment in order to assess the progress and apply appropriate corrections regarding heat conduction/energy absorption as recognized by Schmidt ([0004]). Moreover, correcting the baseline phase image due to motion is necessary due to changes in phase images being not solely based on temperature changes as recognized by Schmidt ([0007]), thus resulting in a more accurate temperature map.
Regarding claim 2, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
However, Kim fails to teach wherein the controller is further configured to activate the treatment apparatus based at least in part on the treatment plan.
Vortman teaches a system (100) including a treatment device (112) that generates an energy beam for heating, ablating and/or destroying target tissue ([0020]). Vortman further teaches a controller (114) responsive to a processor (104), configured to control the energy beam and to execute a treatment plan based on treatment parameters ([0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim with the teachings of Vortman to have the controller activate the treatment apparatus based on treatment parameters ([0020]). Having a controller adjust and activate the treatment apparatus would save time from having a user manually activate the treatment apparatus based on a treatment plan.
Regarding claim 3, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches wherein the first or second imaging modality (ultrasound) is further configured to acquire a second series of images of a second imageable object (surrounding organs [0053]), and the controller (100) is further configured to track movement of the anatomical target based at least in part on the second series of images of the second imageable object ([0043]). Kim teaches using ultrasound ([0044]) to acquire real-time images of the target organ and surrounding organs ([0053]), wherein surrounding organs comprise more than one imageable objects (a second imageable object).
Regarding claim 5, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches wherein the controller (14) is further configured to track movement of the anatomical target based at least in part on a predicted movement of the anatomical target ([0057]).
Regarding claim 6, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches wherein the controller (13) is further configured to track movement of the anatomical target based at least in part on a predicted movement of a second imageable object, wherein surrounding organs comprise a second imageable object ([0056]).
Regarding claim 7, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches wherein the first imageable object comprises the anatomical target ([0043]). Kim teaches the image illustrating both the target organ (anatomical target) and surrounding organs (imageable objects) ([0053]).
Regarding claim 8, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches, wherein the first imageable object is different from the anatomical target, and the controller (100) is further configured to determine the location of the first imageable object in each of the series of images acquired in step C of claim 1, and infer a location of the anatomical target based on the determined location of the first imageable object ([0043]).
Regarding claim 9, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 8.
Kim further teaches wherein the first imageable object, surrounding organs, are an anatomical feature ([0043]).
Regarding claim 11, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches wherein the information associated with the anatomical target comprises at least one of a location, a thermal map, a microbubble dose map, or a temporal cavitation map thereof ([0051]). Kim teaches a tracking apparatus (10) tracking the position of a tumor based on image information.
Regarding claim 12, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches wherein the controller (13) is further configured to update the information associated with the anatomical target based on the tracked movement thereof ([0057]).
Regarding claim 18, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches wherein the first imaging modality comprises an MRI apparatus (50) ([0048]) and the second imaging modality comprises an ultrasound apparatus (30) ([0044]).
Regarding claim 20, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 18.
Kim further teaches the system of claim 18, wherein the treatment apparatus (40) comprises a second ultrasound apparatus (30) different from the second imaging modality ([0040]).
Regarding claim 21, Kim in view of Vortman and Schmidt teach the invention as claimed above in claim 18.
Kim does not teach wherein the ultrasound apparatus comprises a plurality of transducer elements, and the treatment plan specifies at least one of an amplitude, a frequency, a phase, a direction or an activation time associated with at least one of the transducer elements.
Vortman teaches the treatment device (112) is a high-intensity focused ultrasound phased-array transducer which includes numerous transducer elements. Vortman also teaches treatment parameters may include exposure levels, frequencies, durations, intensities, and the controller (114) also including phase adjusters and amplifiers ([0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to further include the ultrasound apparatus comprising a plurality of transducer elements capable of following a treatment plan which comprise parameters that alter energy delivery. Doing so would allow for effective focusing of acoustic energy in a manner that does not adversely affect surrounding tissue, especially during movement as taught by Vortman ([0005-0006]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140046172) in view of Vortman (US20120029396) and Schmidt (US20110046472) as applied to claim 1 above, and further in view of Hynyen ("Image-Guided Ultrasound").
Regarding claim 4, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
Kim further teaches acquiring a second series of images of a second imageable object (surrounding organs [0053]), the controller (100) being further configured to track movement of the anatomical target based at least in part on the second series of images of the second imageable object ([0043]). Kim teaches using ultrasound ([0044]) to acquire real-time images of the target organ and surrounding organs ([0053]), wherein surrounding organs comprise more than one imageable objects (a second imageable object).
However, Kim fails to teach a third imaging modality for acquiring the second series of images of a second imageable object.
In an analogous image-guidance field of endeavor, Hynyen teaches such a feature. Hynyen teaches using positron emission tomography (PET) in addition to MRI (first imaging modality) for hybrid guidance for focused ultrasound treatments (R222-R223).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to further include using PET in addition to MRI for acquiring images of a second imageable object. Doing so would allow for the addition of PET image guidance for more accurate tracking of cancer tissue in cancer therapy procedures as these tissues are highly sensitive to radioactive tracer molecules offered by PET, as recognized by Hynyen (R222-R223).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140046172) in view of Vortman (US20120029396) and Schmidt (US20110046472) as applied to claim 8 above, and further in view of Glossop (US20070232882).
Regarding claim 10, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 8.
However, Kim fails to teach the system wherein the first imageable object is an MR tracker.
In an analogous system for image guided procedures, Glossop teaches such a feature. Glossop teaches a system (100) including a tracking device (125), an imaging device (127), and a tracked instrument (129) ([0048]). Glossop teaches the tracking system (100) may be used with HIFU ([0059]) in which visible elements may include one or more fiducial markers that are visible to imaging modalities including magnetic resonance imaging ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to further include the use of MR trackers as first imageable objects as taught by Glossop ([0082]). Doing so would help a tracked instrument such as a catheter serve as a registration or dynamic referencing device thus aiding instrument tracking as recognized by Glossop ([0012]).
Claims 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140046172) in view of Vortman (US20120029396) and Schmidt (US20110046472) as applied to claim 1 above, and further in view of Medan (WO2013117992).
	Regarding claim 14, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
	However, Kim fails to teach wherein the first imaging modality further acquires a reference library comprising a series of reference images of the first imageable object.
	In an analogous system for monitoring and adjusting treatment, Medan teaches such a feature. Medan teaches an MRI system (100) may be used to plan and assist a medical procedure ([0004]). Medan teaches using magnetic resonance imaging (MRI) to acquire a library of reference images covering different stages within the anticipated range of patient motion prior to treatment ([0007], [0009], [0012-0013], [0028]). Medan teaches the reference library comprises a plurality of reference images and data associated with each image such as a location of an object of interest, e.g. a treatment target and/or non-target tissues or organs ([0013], [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to acquire a reference library comprising a series of images of the first imageable object as taught by Medan ([0012-0013], [0017]). Doing so would help facilitate real-time tracking as images acquired in real time can be correlated against reference images in the library, allowing for the ability to infer the location of the target region via image matching and reduce image processing time, as recognized by Medan ([0007]).
Regarding claim 15, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 14.
However, Kim fails to teach wherein the controller is further configured to compare one of the images of the first imageable object acquired using the second imaging modality against the reference images in the reference library to identify a best-matching reference image and determine the phase shift based at least in part on the identified best-matching reference image.
Medan teaches determining relative shifts between successive images by correlating one image with a large number of computationally shifted copies of the other image and selecting the shifted image that provides the best match ([0006], [0009], [0029]). Medan also teaches these images may be ultrasound images ([0013]), comprising a second imaging modality, and the images including target and/or non-target tissues or organs ([0017]), comprising a first imageable object. Medan further teaches processing the matching reference and treatment images to determine a temperature-difference map ([0008-0009], [0018], [0020], [0041], wherein the phase difference comprises a phase shift which is converted to a temperature-difference map).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to further determine the phase shift between a best-matching reference and treatment images as taught by Medan ([0008-0009], [0018], [0020], [0041]). Doing so would allow for motion compensated thermal mapping to be performed while saving significant processing time as the phase shift is proportional to a change in temperature and the best-matching reference accounts for motion, as taught by Medan ([0006-0009]).
Regarding claim 16, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 1.
However, Kim fails to teach wherein both the first and the second imaging modality comprise an MRI apparatus, wherein the MRI apparatus is configured to acquire the one or more images of the anatomical target at a relatively slower scanning rate and to acquire the series of images of the first imageable object at a relatively faster scanning rate.
In an analogous system for monitoring and adjusting treatment, Medan teaches such a feature. Medan teaches MRI may be used to image both an anatomical region of the patient and the location of a medical instrument (first imageable object) in preferably real time ([0004]). The specification of “real time” from Medan implies a faster scanning rate relative to conventional MR imaging of the anatomical region. Moreover, Medan also teaches monitoring the temperature in and surrounding the target tissue ([0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to use an MRI to image both the anatomical target and first imageable object at different scanning rates as taught by Medan ([0004]). The modification would result in removing the need and cost associated of the separate ultrasound apparatus dedicated to scanning taught by Kim.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140046172) in view of Vortman '396 (US20120029396) and Schmidt (US20110046472) as applied to claim 1 above, and further in view of Vortman '243 (US20120059243).
Regarding claim 17, Kim in view of Vortman ‘396 teaches the invention as claimed above in claim 1.
Kim further teaches wherein the first imaging modality comprises an MRI apparatus (50) ([0048]) and second image modality comprises an ultrasound apparatus (30) ([0044]).
However, Kim fails to teach wherein the second imaging modality comprises a camera.
In an analogous imaging system for facilitating treatment field of endeavor, Vortman ‘243 teaches such a feature. Vortman teaches a system comprising two separate detection/measurement modalities to determine the location of tissue that may operate at different information update rates or scan rates ([0010], [0012], [0017]). Vortman ‘243 teaches the detection modalities for use with ultrasound therapy may include fast electro-optics tracking devices (e.g., cameras) ([0011], [0013], wherein the fast electro-optic camera would comprise a second detection/imaging modality).
Accordingly, the prior art references teach that it is known that ultrasonography and cameras are elements that are imaging devices that are functional equivalents for providing detection ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted ultrasonography (as taught by Kim in view of Vortman ‘396) for cameras as a second imaging modality. The substitution would have resulted in the same predictable result of the second imaging modality having a faster scanning rate than the first imaging modality. The faster scanning rate allows for reduced uncertainty of the target location and further confirms the validity of prediction models used to plan treatment, as taught by Vortman ‘243 ([0009]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140046172) in view of Vortman (US20120029396) and Schmidt (US20110046472) as applied to claim 18 above, and further in view of Hennige (US5492126).
Regarding claim 19, Kim in view of Vortman and Schmidt teaches the invention as claimed above in claim 18.
However, Kim fails to teach wherein the treatment apparatus comprises the ultrasound apparatus.
In an analogous imaging and ultrasound therapy field of endeavor, Hennige teaches such a feature. Hennige teaches a probe for inspection and treatment; the probe head includes a HIFU transducer for treatment and a separate ultrasonic transducer for generating ultrasound images (Col. 2 lines 30-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to use a single ultrasound apparatus capable of both imaging and therapy as taught by Hennige (Col. 2 lines 30-46). Doing so would predictably result in removing the need and cost associated with for a separate ultrasound apparatus dedicated to scanning; having a single device capable of performing the functions of two separate devices is generally desired.

Response to Arguments
Applicant’s arguments, see pages 7-10 of the Appeal Brief, filed 08/24/2022, with respect to claim 1 and claims dependent therefrom have been fully considered and are persuasive.  The 112(a) and 112(b) rejection of claims 1-12 and 14-21 have been withdrawn.
Applicant argues the specification supports the claimed invention and further argues the claims are not indefinite.
Examiner agrees after reviewing the Appeal Brief. Paragraph ¶[0056] from the Specifications provides proper support for subtracting a phase shift disclosed in ¶[0057] in order to correct or adjust a baseline phase image to reflect target movement. The structuring of the paragraphs was confusing and lead to conflating the two different embodiments, as ideally “In addition, a model or look-up table that coverts or maps target motions to phase shifts ... this phase shift is then subtracted from the PRF phase image created in step 304” belongs in ¶[0056]. Moreover, regarding the indefinite rejection, it has become clear that correcting a baseline phase image via subtracting a phase shift as recited in the claim corresponds with adjusting a baseline PRF phase map to reflect target movement as disclosed in ¶[0056] of the Specifications. Therefore, the 112(a) and 112(b) rejections have been withdrawn from the previous Office Action filed 04/29/2022.
Applicant’s arguments, see pages 10-13 of the Appeal Brief, filed 08/24/2022, with respect to the rejection(s) of independent claim 1 and claims dependent therefrom under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt (US20110046472).
Applicant argues the cited reference relied upon, Medan, does not teach or suggest a controller configured to subtract a phase shift associated with tracked movement from one or more baseline phase images to obtain a corrected baseline phase image as recited in independent claim 1.
Examiner respectfully agrees Medan fails to teach the entirety of the feature above.
The new ground of rejection now relies upon Schmidt (US20110046472) for teaching this feature. Schmidt teaches an MRI system (100) comprising an MRI machine (102) for imaging and a medical device (103) (Fig. 1, [0027]). Schmidt teaches a region of interest (118) within a patient (110) may be identified and positioned within an imaging region (116) of the MRI machine (102) ([0028], wherein the region of interest within a patient comprises an anatomical target). Schmidt teaches a slice of the imaging region (116) includes an MR imaging area (116a) which may include a treatment area of the patient (110) ([0032]). Schmidt teaches acquiring a first phase image of the MR imaging area  (116a) (306), wherein this first phase image serves as a baseline reference for MR temperature measurements (Fig. 3, [0039]). Schmidt teaches acquiring a second phase image (308) and determining phase changes based on the second phase image (310) ([0040-0041]). Schmidt teaches non-temperature-related phase changes (or phase shifts) may be determined to estimate phase shifts and/or temperature corrections for the imaging area including the treatment area (312) ([0042]). Schmidt teaches non-temperature related factors include changes due to patient motion such as breathing or movement ([0007]). Schmidt further teaches absolute temperatures in the area of interest may be calculated (314) and corrective phase changes determined in the previous step (312) may be applied to the temperature map (Fig. 3, [0043], wherein calculating absolute temperatures comprises generating a thermal/temperature map). Schmidt further teaches phase shift values, or phase shift distribution, may also be applied to the baseline phase image, the second phase image, the different between the two phase images, or to the calculated temperature changes/map ([0043]). Schmidt teaches the phase shift distribution may be added to the baseline phase image or subtracted from the second phase image to obtain a corrected phase image and thus corrected temperature measurement/map ([0043]). To clarify, adding a phase shift to the baseline phase image may be the same as subtracting a phase shift depending on perspective such as what order/direction the phase shift is calculated and the sign, positive or negative, of the shift. For example, consider:
ΔPshift1 = 1-2 = -1               and               ΔPshift2 = 2-1 = 1
wherein subtracting the first ΔPshift1 from a baseline phase image is the same as adding the second ΔPshift2 to a baseline phase image due to sign convention or direction of subtraction to produce the phase shift. Therefore, Kim (who teaches the controller) in view of Schmidt teaches subtracting (or adding) a phase shift associated with tracked movement from a baseline phase image to obtain a corrected baseline phase image and thus a corrected temperature map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793